El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos ante nos un asunto que no hemos decidido antes, aunque fue planteado ya una vez en Prod. T. Muñiz, Inc. v. Fernández, 98 D.P.R. 52 (1969), donde quedó sin resolver. La cuestión es si un promotor, que es el represen-tante exclusivo de un artista, puede obtener un injuction para hacer valer su contrato de exclusividad, prohibiéndole al artista trabajar para terceras personas.
HH
El 19 de septiembre de 1990 los demandantes, los padres de Ángel Luis García, Jr. (Angelo), ex integrante del grupo musical Menudo, presentaron una demanda en re-presentación del menor para solicitar que se decretara la nulidad de los contratos que ellos habían suscrito el 5 de febrero de ese mismo año con World Wide Entertainment Company (World Wide), titulados Exclusive Recording Artist Agreement y Management Agreement, mediante los cuales se acordó que esta compañía dirigiría con carácter exclusivo la carrera artística de Angelo como cantante solista.
En la demanda se alegó que ambos contratos eran nulos por ser contrarios a la ley, a la moral y al orden público. Como segunda causa de acción, los demandantes adujeron que la parte demandada había agredido físicamente y ha-*381bía hostigado sexuahnente al menor, por lo cual reclama-ron daños y perjuicios. La demandada World Wide, por su parte, negó las alegaciones fundamentales y presentó una reconvención por incumplimiento de contrato, reclamando daños y perjuicios. Solicitó, además, del tribunal de instan-cia que dictara una orden que dispusiera el cumplimiento específico de los contratos y prohibiera a los demandantes violar las disposiciones contractuales concernidas durante el término de los contratos aludidos. En su réplica a la reconvención, los demandantes aceptaron que el Departa-mento del Trabajo y Recursos Humanos de Puerto Rico ha-bía expedido el permiso correspondiente para emplear al menor Angelo y que recibieron $37,500 al momento de la firma de los contratos.
El 10 de mayo de 1991, luego de la vista correpondiente, el tribunal resolvió en corte abierta, como cuestión de de-recho, que los contratos concernidos eran válidos y que no eran contrarios a la ley, a la moral ni al orden público. No hizo pronunciamiento alguno en ese momento en torno a las demás alegaciones, dándoles a las partes un término para que trataran de transigir todo el resto del pleito extrajudicialmente.
Así las cosas, la parte demandada se enteró de que mientras los demandantes realizaban gestiones transac-cionales y proponían planes de pago al tribunal, el joven Angelo había hecho declaraciones públicas sobre sus planes de grabar discos y hacer presentaciones personales en violación del contrato de exclusividad que tenía con World Wide. Los peticionarios procedieron entonces, el 7 de no-viembre de 1991, a presentar la moción que nos ocupa, solicitando un remedio provisional para que el tribunal obligara al demandante: (1) al cumplimiento específico del contrato, y (2) a que cesara de hacer cualquier actividad artística con terceros en violación del contrato.
Los demandantes no formularon oposición alguna, pero el tribunal sentenciador denegó ambas modalidades del re-*382medio solicitado, así como la reconsideración, a pesar de que tampoco se formuló objeción a ésta. Expresó el foro de instancia que el remedio solicitado no era el vehículo apro-piado ni estaba disponible para obligar a un demandado a cumplir específicamente con una obligación de prestar ser-vicios o de realizar trabajos para otro, por motivo de la prohibición constitucional contra la servidumbre involuntaria. Añadió que tampoco procedía para impedir que los demandantes realizaran trabajos para terceros por-que, de prevalecer los demandados en los méritos, tendrían a su alcance el remedio de daños por incumplimiento de contrato.
Inconforme con esta resolución, la parte demandada re-currió ante nos haciendo, en lo pertinente, los señalamien-tos de error siguientes:
1. “Erró el Honorable Tribunal Superior, Sala de San Juan, al negarse a conceder una orden provisional de carácter inter-dictal pactada que proh[í]be a los demandantes hacer nego-cios con terceros en la industria del espectáculo por el período a que se obligaron bajo los contratos otorgados.”
2. “Erró el Honorable Tribunal Superior, Sala de San Juan, al negarse a aplicar la doctrina de este Honorable Tribunal en Nuñez Co. Soto Nussa, Juez de Distrito, 14 DPR 199 (1908), a los efectos de que en casos de estipulación negativa para no prestar servicios a otro durante el período de empleo, procede el interdicto para el cumplimiento específico del contrato de arrendamiento de servicios.”
3. “Erró el Honorable Tribunal Superior, Sala de San Juan[, ] al negarse a poner en vigor unos contratos entre las partes, los cuales ya había resuelto que era[n] válidos por no ser contra-rios a la ley, a la moral, o al orden público.” Petición de cer-tiorari, págs. 4-5.
En 3 de abril de 1992 concedimos un término a la parte demandante para mostrar causa, si alguna tuviera, por la cual no debían ser modificadas las resoluciones recurridas del tribunal de instancia, a los únicos efectos de prohibirle a los demandantes contratar con terceras personas con-forme con las disposiciones contractuales mientras se re-*383suelve finalmente este pleito. Los demandantes recurridos han comparecido y, estando en posición de resolver, proce-demos a hacerlo.
En síntesis, alegan los peticionarios que el interdicto provisional solicitado fue expresamente pactado por las partes precisamente para evitar daños irreparables en caso de incumplimiento contractual. Su posición es que, habiendo las partes acordado la procedencia del remedio interdictal en caso de incumplimiento y estando expuestos a sufrir daños irreparables, debe concederse el remedio provisional solicitado.
No cabe duda de que las partes, en efecto, estipularon la procedencia del remedio interdictal en caso de incumplimiento. A tales efectos se acordó:

EXCLUSIVE RECORDING ARTIST AGREEMENT


14. LEGAL AND EQUITABLE RELIEF

... You expressly agree that Company shall be entitled to the remedies of injuction and other equitable relief to prevent or remedy a breach of this Agreement, which relief shall be in addition to any other rights or remedies, for damages or otherwise, which Company may have. Apéndice, págs. 42-56.
También en el contrato denominado Management Agreement las partes dispusieron:
... Artists agrees that, in addition to all other forms of relief and all other remedies which may be available to Manager in the event of any such breach or threatened breach by Artist, Manager shall be entitled to injunctive relief to prevent Artist from performing in violation of this agreement, and Artist *384agrees that in seeking such injunctive relief, Manager shall not be obligated to secure any bond or other security in connection with Manager’s application for such relief. (Enfasis suplido.) Apéndice, pág. 38.
Como se sabe, los pactos entre contratantes tienen fuerza de ley y deben cumplirse al tenor de los mismos. Art. 1044 del Código Civil, 31 L.P.R.A. see. 2994. Los contratantes pueden establecer los pactos, las cláusulas y las condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral y al orden público. Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372. Los tribunales de justicia no pueden relevar a una parte de cumplir con lo que se obligó a hacer mediante contrato cuando dicho contrato es legal y válido, y no contiene vicio alguno. Constructora Bauzá, Inc. v. García López, 129 D.P.R. 579 (1991); Hidalgo v. Depto. Servicios Sociales, 129 D.P.R. 605 (1991); Cervecería Corona v. Commonwealth Ins. Co., 115 D.P.R. 345, 351 (1984); Olazábal v. U.S. Fidelity, Etc., 103 D.P.R. 448, 462 (1975); Matricardi v. Peñagarícano, Admor., 94 D.P.R. 1, 4 (1967).
A la luz de lo anterior, debemos indagar si existe algún fundamento legal que, no empece el acuerdo entre las par-tes, impida el remedio interdictal solicitado. ¿Prohíbe el ordenamiento jurídico nuestro el uso del injuction provisional para evitar que unas partes contraten con terceras per-sonas cuando esas partes voluntariamente y mediante compensación se han obligado a un acuerdo de exclusivi-dad con el peticionario? Nótese que no estamos discutiendo la, procedencia del remedio interdictal para obligar a una parte al cumplimiento específico de una obligación de pres-tar servicios o realizar trabajos para otro. Lo único que tenemos ante nos es el segundo uso solicitado de ese reme-dio: para impedir que se realicen acuerdos presuntamente ilegales con terceros.
*385HH
En Vázquez v. Tribl. Superior, 78 D.P.R. 744, 748-749 (1955), reiteramos la norma general vigente en nuestra jurisdicción de que “el hecho de que un demandante que alegue incumplimiento de contrato tenga un remedio adecuado por vía de daños y perjuicios no le impide tratar de obtener el cumplimiento del contrato”. Señalamos allí que de ordinario tal demandante puede escoger entre exigir el cumplimiento del contrato o la resolución de la obligación con el resarcimiento de daños, a menos que exista alguna circunstancia o disposición especial que impida que pueda ordenarse el cumplimiento del contrato.
Una de las circunstancias especiales en las cuales nuestros tribunales están impedidos de ordenar el cumplimiento específico de un contrato es cuando se exige la prestación de servicios personales. Núñez v. Soto Nussa, Juez de Distrito, 14 D.P.R. 199 (1908); Vázquez v. Tribl. Superior, supra. En tales casos, la posición de nuestro ordenamiento jurídico es igual a la que prevalece, en general, tanto en el derecho civil como en el derecho norteamericano de que, por tratarse de una actividad personalísima vinculada a la libertad del deudor, no cabe decretarse el cumplimiento forzoso en forma específica, por lo que la ejecución de la obligación tiene que resolverse en daños y perjuicios. J. Puig Brutau, Fundamentos del Derecho Civil, Barcelona, Ed. Bosch, 1959, T. I, Vol. II, pág. 234; J. Castán Tobeñas, Derecho Civil español común y foral, Madrid, Ed. Reus, 1967, T. III, pág. 186; D. Rivé Rivera, Recursos Extraordinarios, Programa de Educación Legal Continuada, Facultad de Derecho Universidad Interamericana, 1989, págs. 43-48.
La limitación antes discutida al principio general de que puede exigirse el cumplimiento específico de un con-*386trato no se extiende, sin embargo, a la obligación contractual que impone al deudor el deber de no realizar algo que, a no ser por el contrato, podría libremente hacer. En estos casos de las llamadas obligaciones negativas, u obligacio-nes de no hacer, el Código Civil nuestro así como el español intiman la procedencia del cumplimiento forzoso al orde-nar que cuando el deudor ejecute lo que le estaba prohi-bido, podrá decretarse que se deshaga lo hecho indebidamente. Art. 1052 del Código Civil, 31 L.P.R.A. see. 3016. Los comentaristas del derecho civil admiten aquí la substitución del decreto aludido antes por la indemniza-ción de daños y perjuicios únicamente cuando es imposible deshacer lo hecho indebidamente como, por ejemplo, cuando se divulga un secreto comercial ilícitamente. Puig Brutau, op. cit, pág. 235; Castán Tobeñas, op. cit., pág. 187. Igual sucede en el derecho norteamericano. Como se-ñala Rivé Rivera, op. cit, pág. 58, si bien desde sus inicios “la jurisprudencia de equidad ha reconocido como una de sus limitaciones la prohibición que le impide expedir Xnjuc-tions para obligar a un demandado ... a cumplir con su obligación de trabajar para otro”, también es cierto que “[l]os tribunales, ante este tipo de contrato de trabajo, han optado por emitir, en lugar de órdenes de Injuction manda-torio, otras mediante las que se le proh\i\be al demandado trabajar en violación del contrato. De esa manera ... se le garantiza al demandante que el obligado por el contrato no le prestará servicios a un competidor”. (Enfasis suplido.) Rivé Rivera, op. cit. En efecto, en la jurisprudencia norte-americana se ha reconocido que aunque de ordinario los tribunales no pueden ordenar el cumplimiento específico de una promesa afirmativa, sí pueden hacer cumplir la promesa negativa inferida dentro de la anterior. Así, mien-tras no es posible compeler a una persona a realizar labo-res bajo un contrato de servicios personales, es posible im-pedir que dicha persona preste sus servicios en cualquier otro sitio durante la vigencia del contrato. Véanse: Beverly *387Glen Music v. Warner Communications, 224 Cal. Reptr. 260, 261 (1986); Madison Square Garden Boxing, Inc. v. Shavers, 434 F. Supp. 449 (1977); Clooney v. WCPO TV. Div. of Scripps-Howard B. C., 300 N.E.2d 256 (1973); Houston Oilers, Inc. v. Neely, 361 F.2d 36 (10mo Cir.), cert. denegado, 385 U.S. 840 (1966); Skyland Broadcasting Corporation v. Hamby, 141 N.E.2d 783 (1957); Harry Rogers Theatrical Enterprises v. Comstock, 232 N.Y.S. 1 (ler Dept. 1928); Winter Garden v. Smith, 282 Fed. Ed. 166 (2do Cir. 1922); Shubert Theatrical Co. v. Rath, 271 Fed. Ed. 827 (2do Cir. 1921); Shubert v. Angeles, 80 N.Y.S. 146 (1er Dept. 1903).
Recientemente, en Zink Communications v. Elliott, 1990 U.S. Dist. Lexis 14784 (S.D. N.Y. 1990), se hizo un extenso resumen analítico de la jurisprudencia estatal y federal, donde se emitió un interdicto en una situación como la que nos concierne. Al respecto, citando los criterios elaborados por la Corte de Apelaciones de Nueva York en AM. Broadcasting Companies v. Wolf, 438 N.Y.S.2d 482, 487, 420 N.E.2d 363, 368 (1981), en Zink Communications v. Elliott, supra, pág. 45, se expresó:
“If the employee (a) refuses to perform during the period of employment (b) was furnishing unique services (c) has expressly or by clear implication agreed not to compete for the duration of the contract and (d) the employer is exposed to irreparable injury, it may be appropiate to restraint the employee from competing until the agreement expires”.
En nuestro ordenamiento jurídico el procedimiento de injuction se rige principalmente por la Regla 57 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Corujo Collazo v. Viera Martínez, 111 D.P.R. 552 (1981). Ni esta regla ni la Regla 56 —del mismo cuerpo— sobre remedios provisionales, que incluye las órdenes para desistir de hacer, contienen prohibición alguna que impida el uso del injuction en situaciones como las que nos concierne. La única referencia *388relativa a este asunto se encuentra en la llamada Ley de Injunction, 32 L.P.R.A. see. 3524(4), que prohíbe que se emita este recurso “[p]ara impedir el quebrantamiento de un contrato cuyo cumplimiento no habría de exigirse específicamente”. Dicha disposición, que fue tomada direc-tamente del Código de Enjuiciamiento Civil de California, tiene una historia y un alcance claramente conocidos. Rivé Rivera, op. cit., págs. 43-48. La misma descarta el uso del injunction para impedir el incumplimiento de un contrato si la prestación que se interesa bajo dicho contrato es de las que, según el derecho de equidad norteamericano, no puede exigirse de manera específica. Si lo que se interesa es exigible específicamente según el derecho de equidad, entonces puede usarse el injunction. En otras palabras, la disposición aludida sólo persigue que para el cumplimiento forzoso de las obligaciones se sigan las pautas trazadas por la equidad norteamericana en cuanto al remedio de injunction se refiere. Rivé Rivera, op. cit., pág. 47. Sobre este particular es menester recordar que el injunction se intro-dujo en nuestro ordenamiento jurídico, tomado de la juris-dicción en equidad de Estados Unidos, para permitir que alguna parte que estuviese sufriendo una injusticia pu-diese compeler el cumplimiento estricto de su derecho y así conjurar dicha injusticia, incluyendo la ejecución específica de determinadas obligaciones contractuales.(1) Así surgió en nuestro derecho la posibilidad de exigir el cumplimiento forzoso de ciertos contratos, pero siempre sujeto a las nor-mas de la equidad norteamericana, de donde tomamos el recurso de injunction. Rivé Rivera, op. cit., pág. 48.
Como ya hemos señalado, en la jurisdicción de equidad norteamericana se permite el injunction para impedir que una parte pueda pactar o hacer negocios con terceros si esa parte se ha obligado contractualmente a no *389realizar tales pactos o negocios. Por lo tanto, en Puerto Rico el recurso extraordinario de injunction también puede usarse para esos fines.
Lo que ahora resolvemos normativamente fue antici-pado por este Tribunal en uno de los pronunciamientos ex-presados en Núñez v. Soto Nussa, Juez de Distrito, supra. En ese caso lo que estaba estrictamente ante el Tribunal Supremo era un injunction para obligar a una artista pro-fesional a cantar en una zarzuela, conforme al contrato que había suscrito a esos fines. No obstante, el Tribunal, luego de citar el inciso de la Ley de Injunction que ya hemos discutido, señaló lo siguiente:
Es una regla general que puede deducirse de las resoluciones de los varios tribunales de última instancia en los diferentes estados de la Unión Americana, que un contrato por servicios profesionales no puede ser específicamente exigido directa-mente por la orden de una corte, ni tampoco puede exigirse indirectamente por un injunction impidiendo que el empleado salga del servicio de su principal, á menos que haya una esti-pulación negativa para que no preste sus servicios á otros du-rante el período de empleo. (Enfasis suplido.) Núnez v. Soto Nussa, Juez de Distrito, supra, pág. 202.
Evidentemente, como en el caso ahora ante nos, si existe un convenio de no prestar servicios a otros, según lo previsto en Núñez v. Soto Nussa, Juez de Distrito, supra, pág. 202, procede el injunction para hacer valer esa parte del convenio. De otro modo, los llamados contratos de ex-clusividad perderían gran parte de su efectividad.
Nada de lo anterior altera los señalamientos previos de este Tribunal en cuanto a que el injunction “debe expedirse con sobriedad y sólo ante una demostración de clara e intensa violación de un derecho”. A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 906 (1975). Lo que hoy resolvemos sólo autoriza que pueda considerarse el uso del recurso interdictal en situaciones como las de marras. No releva la discreción judicial de ejercitar una rigurosa y cui-*390dadosa ponderación de los intereses de todas las partes antes de conceder el remedio, ni obliga al foro sentenciador a emitir el injunction si a juicio de éste el balance de todos esos intereses es contrario a conceder el recurso.
IV
En el caso ante nos, el tribunal de instancia, amparán-dose en PR. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975), resolvió que no se le podía prohibir a los de-mandantes realizar trabajos para terceros, aunque se vio-lasen las disposiciones de los contratos objeto de este pleito, porque los demandados tenían a su alcance otro re-medio adecuado “como sería la debida indemnización por los daños resultantes de cualquier incumplimiento contractual”, añadiendo que si se concedía el remedio solici-tado, “el demandante reconvenido se vería impedido de ex-plotar su talento durante un período crítico de su vida profesional ...”. Apéndice, pág. 91. Evidentemente, el Tribunal a quo entendió que si existía otro remedio adecuado disponible, no debía concederse un injunction preliminar que podía ocasionar serios daños a la parte demandada. ¿Fue correcta esta determinación?
En P.R. Telephone Co. v. Tribunal Superior, supra, reiteramos los factores que deben considerarse a fin de determinar si procede un injunction preliminar o pendente lite. Ciertamente indicamos que debía considerarse si existe o no un remedio adecuado en ley, al igual que la naturaleza de los daños que puedan ocasionársele a la parte contra la cual se solicita el recurso. Pero estos no son los únicos criterios que el tribunal de instancia debe ponderar. En esa misma opinión también indicamos otros factores que deben considerarse ya que han sido siempre parte de la doctrina tradicional relativa al recurso de injunction. Así, pues, el tribunal también debe considerar *391la naturaleza del daño que pueda sufrir el peticionario de denegarse el recurso, si tales daños son o no irreparables y si existe la probabilidad de que la causa se torne acadé-mica de no concederse el injunction. Estos y otros criterios también deben sopesarse antes de resolver si se emite el remedio provisional solicitado.
En el caso ante nos, los peticionarios han hecho alega-ciones que, de ser ciertas, podrían ameritar que se emita el remedio interdictal solicitado. Señalan éstos que invirtie-ron grandes sumas de dinero en el entrenamiento y en la promoción del joven cantante considerando precisamente que, como tal, él es un ídolo entre los adolescentes, por lo que su productividad artística en años futuros, cuando ya no sea un menor, puede disiparse. Han alegado expresa-mente los comparecientes que por ello —por la naturaleza única y temporal de los servicios contratados— existe el peligro de que se torne académica la causa que reclaman si hay que esperar mucho tiempo para dilucidarla. Han ale-gado, además, que existe el riesgo de que los recurridos en su día no puedan pagar la sentencia que se les imponga por incumplimiento de contrato. Más aún, han señalado los peticionarios que si Angelo puede hacer negocios libre-mente con otros empresarios a pesar del contrato de exclu-sividad con ellos, su credibilidad y reputación comercial (good will) se verá afectada en la industria del espectáculo, peijudicando no sólo las actividades suyas relativas a este artista sino también otras oportunidades de negocios lu-crativos con otros artistas.
Finalmente, los peticionarios alegan que la denegación del remedio solicitado tendrá un impacto adverso sobre el interés público. Empresarios locales y extranjeros no que-rrán aventurarse a contratar exclusivamente con otros me-nores talentosos ante la incertidumbre de si tales contratos exclusivos son vinculantes. Ello, alegadamente, obstaculi-zará el posible desarrollo de otros jóvenes puertorriqueños dentro del mundo del espectáculo y perjudicará a la indus-*392tria artística del país en general. Esta alegación, de ser cierta, es importante porque en PR. Telephone Co. v. Tribunal Superior, supra, también identificamos el impacto sobre el interés público de conceder o denegar el recurso como otro de los factores que debían considerarse al deter-minar la procedencia del injunction provisional.
Ninguna de las consideraciones anteriores parecen ha-ber sido sopesadas por el tribunal de instancia en este caso. Ciertamente ese foro no hizo expresión, mención o alusión alguna de ellas en la resolución recurrida, en la cual denegó el remedio solicitado. Si no fueron evaluadas, como aparentemente no lo fueron, no cumplió el foro de instancia a cabalidad con la norma de P.R. Telephone Co. v. Tribunal Superior, supra, y de la doctrina clásica sobre injunction. La decisión de conceder o denegar el recurso interlocutorio debe descansar en un ponderado análisis de todos los factores enjuego y no sólo de algunos de ellos. Es menester poner en la balanza todos los intereses pertinentes.
A la luz de los señalamientos anteriores, se modifican las resoluciones recurridas del tribunal de instancia para dejar sin efecto la determinación de que no procede el reme-dio provisional solicitado para prohibir a los demandantes realizar trabajos con terceros que violen las disposiciones contractuales aplicables. El foro a quo deberá reevaluar dicha determinación en conformidad con lo que hemos expre-sado en esta opinión.
El Juez Asociado Señor Hernández Denton disintió me-diante una opinión escrita, a la cual se unió el Juez Aso-ciado Señor Rebollo López.
*393— o —

(1) Informe de la Comisión para revisar y compilar las leyes de Puerto Rico, Washington, Government Printing Office, 1901, T. I, pág. 285.